Citation Nr: 0409869	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) that determined that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for a bilateral eye disorder.

In an August 2000 written statement, the veteran withdrew his 
request for a personal hearing before a Veterans Law Judge, and 
opted instead for a personal hearing before the RO.  That hearing 
was held in October 2000, and a transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to service 
connection for an eye condition in a July 1975 rating decision.  
The veteran was notified of this decision and his appellate rights 
by a July 1975 letter.  He did not appeal.

2.  Since the July 1975 decision, evidence has been received that 
bears directly and substantially on the claim of entitlement to 
service connection for a bilateral eye disorder, which by itself 
or in combination with other evidence is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The July 1975 RO decision denying entitlement to service 
connection for a bilateral eye disorder is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a bilateral eye disorder has been 
received and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103, 5104, 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001); 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  However, the 
Board need not discuss the limited application of the VCAA in the 
new and material evidence claim, given the favorable disposition 
of that issue as decided herein.  The claim of entitlement to 
service connection for a bilateral eye disability on the merits is 
the subject of the Remand.


II.  New and material

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).

Refractive error of the eye is not considered a disease or injury 
for VA compensation purposes. 38 C.F.R. § 3.303(c) (2003). 

Inasmuch as this case involves the matter of aggravation of a pre-
service condition, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and the 
application of the presumption of soundness.  The law as recently 
interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury was 
not aggravated by service.  

A decision of a duly constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field offices 
of the Department as to written conclusions based on evidence on 
file at the time the appellant is notified of the decision.  38 
C.F.R. § 3.104(a) (2003).  Such a decision is not subject to 
revision on the same factual basis except by a duly constituted 
appellate authority.  Id.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 C.F.R. §§ 3.160(d), 20.1103 (2003).

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that 38 C.F.R. § 3.156 was amended, and that the 
standard for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified 
at 38 C.F.R. § 3.156(a) (2003)).  However, this change in the law 
is not applicable in this case, because the veteran's claim was 
filed in July 1999, which is not on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. at 45,629.  
Accordingly, the Board will proceed to determine whether new and 
material evidence has been submitted to reopen the veteran's claim 
for service connection in this matter, without regard to the new 
version of 38 C.F.R. § 3.156(a).

At the time of the rating decision in July 1975, the record 
consisted of service medical records and a private eye 
examination.  Service medical records showed that there was 
uncorrected vision of 40/25 on the enlistment examination.  During 
service, the veteran was seen in September and October 1973 for 
bilateral pterygium with occasional itching, and no impairment of 
vision.  Corrected vision was shown to be 20/20.  In April and 
July, the veteran was seen again for the condition.  Separation 
examination in July 1974 revealed that he was under treatment by 
an ophthalmologist for bilateral pterygia.  Service medical 
records show that in August 1974, the veteran was hospitalized 
several days for bilateral pterygia.  He provided a history of 
having pterygia on his eyes for the past six years, with increased 
irritation and redness in both eyes for the past two years.  On 
August 6, 1974, he underwent pterygium excision in both eyes, and 
did well post-operatively.  He underwent beta irradiation of both 
eyes.  On August 30, 1974, he was released from active duty.

An April 1975 private eye examination shows that the veteran was 
seen for complaints of burning and redness in the eyes, and that 
his glasses were uncomfortable.  Vision without glasses was 20/25 
in the right eye, and 20/30 in the left eye.  Corrected vision was 
20/20 in both eyes.  There were no deformities, tenderness, 
tumors, or pus.  The lids were normal, with no conjunctiva, clear 
cornea, no atrophies of the iris or pupils, and normal periphery 
of the retina.  The diagnosis was compound myopic astigmatism, for 
which the veteran did not require new glasses.  

Based on the foregoing evidence, in  July 1975 the RO denied the 
veteran's claim for service connection for bilateral pterygium.  
The RO determined that the condition of pterygium pre-existed 
service and that any attention given to it during service was no 
more than remedial in nature.  The RO also determined that 
compound myopic astigmatism was a developmental condition for 
which VA compensation was not payable.  The veteran was notified 
of this decision in July 1975, and he did not file an appeal 
within one year following the notice.  The July 1975 decision is 
final. 

In July 1999, the veteran filed a claim to reopen.  Additional 
evidence presented for the record includes private treatment 
records, VA treatment records, a medical treatise, the veteran's 
personal hearing testimony, and a VA examination report.  

Private treatment records from Drs. Chen Young and Jennifer 
Mallinger, dated in October 1999, show that the veteran was 
diagnosed with myopia astigmatism and presbyopia in August 1997.  
Private treatment records from Kaiser Permanente are mostly for 
other disorders.  In February 1975, the veteran gave a history of 
having pterygium removed in August 1974.  An entry dated in 
November 1975 indicated refraction, and an August 1993 optometry 
notes shows that his ocular health was within normal limits and 
shows his prescription.  Likewise, medical records received from 
the VA Long Beach facility show no information pertinent to this 
claim.  

The veteran provided medical literature regarding eye 
abnormalities/diseases, indicating that pterygium can stretch and 
distort the cornea causing some people to acquire astigmatism, and 
that irradiation can cause cataracts.

At his personal hearing at the RO in October 2000, the veteran 
testified that he currently had blurred vision in the right eye, 
for which he did not receive treatment.  He stated that he wore 
glasses.  The veteran's essential contention was that his 
pterygium surgery in service thereafter caused some kind of 
residual effect on his eyes, namely blurred vision.  The veteran 
also said that he had eye twitching, excessive eye watering, and 
no eye pain.  He used over the counter eye drops, and had no 
prescription by a physician for his eye problems.  The veteran 
testified that that the medical literature that he provided for 
the record, in essence, showed that the procedures that went along 
with the type of pterygium surgery he had in service, radiation 
treatment, caused later damage to the retina, such as his own 
declining vision.  The veteran had no other eye surgeries.  He had 
no physical illnesses or ailments that would hinder his eyesight.  

The veteran underwent VA eye examination in May 2002.  The claims 
folder was reviewed by the VA examining physician, and the 
veteran's medical history was noted.  His chief complaint was 
increased visual acuity at near.  Uncorrected vision in the right 
eye was 20/30 plus two near, the left eye was 20/25 minus one 
near, 20/200 far for the right, and 20/200 far for the left.  
Corrected vision was 20/20 in both eyes near and far.  A complete 
eye examination was done, and the examiner stated that her 
assessment was that the veteran had myopic astigmatism with 
presbyopia.  She stated that the veteran had myopic astigmatism 
prior to his in-service surgery and radiation treatment, and that 
his decreased visual acuity (presbyopia) was a normal occurrence 
with aging and not attributable to any surgical procedure.  

The medical treatise excerpt constitutes both new and material 
evidence.  This evidence is clearly new in that it was not 
previously of record.  Moreover, it is material, in that it 
suggests the possibility of a current eye disorder related to 
service.  Accordingly, the Board concludes that the evidence 
submitted subsequent to the 1975 rating decision is new and 
material and the claim is reopened.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral eye disorder is 
reopened.  The appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration and to comply with due process.

Outstanding medical records may be available.  In his January 2000 
notice of disagreement, the veteran stated that he underwent an 
eye examination at the Long Beach VA Medical Center (VAMC) on 
December 21, 1999.  This report is not of record, and should be 
obtained on remand.

The Board also observes that the changes in law brought about by 
the enactment of the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
are applicable to this appeal, as are the implementing 
regulations, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

In view of the foregoing, this appeal is REMANDED to the RO via 
the Appeals Management Center in Washington, DC:

1.  Provide the veteran appropriate notice under the VCAA 
concerning his claim for service connection for a bilateral eye 
disorder.  Such notice should 1) inform him about the information 
and evidence not of record that is necessary to substantiate the 
claim; 2) inform him about the information and evidence that VA 
will seek to obtain on his behalf; 3) inform him about the 
information or evidence that he is expected to provide; and 4) 
request or tell him to provide any evidence in his possession that 
pertains to the claim.

2.  Make as many requests as are necessary to obtain the report of 
the eye examination that the veteran underwent at the Long Beach 
VAMC on December 21, 1999.  If this report is not available or 
does not exist, this must be documented in the claims folder.  See 
38 C.F.R. § 3.159(c)(2).  Also, request all records showing 
treatment for an eye disorder dated from May 2000 to present.

3.  Readjudicate the veteran's claim, with application of all 
appropriate laws and regulations and consideration of any 
additional information obtained as a result of this remand.  If 
the decision with respect to the claim remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case which includes a recitation of 
the change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and the 
application of the presumption of soundness, as interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003.  
The veteran must be afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



